TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 25, 2014



                                     NO. 03-14-00011-CV


 Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, and Luciano Rivera, Appellants

                                                v.

                              The City of Round Rock, Appellee




       APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 24, 2013. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.